Citation Nr: 1817555	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  15-01 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Whether a timely substantive appeal was filed in response to the September 2011 statement of the case with respect to the issue of entitlement to an increased rating for residuals of a right ring finger injury.

2. Entitlement to service connection for venereal disease to include genital herpes.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from October 1956 to January 1960.

This case comes before the Board of Veterans' Appeals (Board) on appeal from September 2007 and May 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In November 2017, the Veteran testified at a Board hearing via videoconference.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to service connection for venereal disease to include genital herpes is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

During the November 2017 Board hearing, the Veteran requested a withdrawal of the appeal of the issue of whether a timely substantive appeal was filed in response to the September 2011 statement of the case with respect to the issue of entitlement to an increased rating for residuals of a right ring finger injury.




CONCLUSION OF LAW

The criteria for withdrawal of appeal by the Veteran of the issue of whether a timely substantive appeal was filed in response to the September 2011 statement of the case with respect to the issue of entitlement to an increased rating for residuals of a right ring finger injury have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in a determination being appealed.  38 U.S.C. § 7105 (2012).  A substantive appeal may be withdrawn on the record during a hearing, and at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204 (2017).  Withdrawal may be made by the Veteran or the authorized representative.  38 C.F.R. § 20.204 (2017).

On the record during the November 2017 Board hearing, the Veteran requested a withdrawal of the appeal of the issue of whether a timely substantive appeal was filed in response to the September 2011 statement of the case with respect to the issue of entitlement to an increased rating for residuals of a right ring finger injury.  Therefore, there remain no allegations of errors of fact or law for appellate consideration with respect to that issue.  Accordingly, the Board does not have jurisdiction to review the appeal as to that issue, and it must be dismissed.  


ORDER

The appeal of the issue of whether a timely substantive appeal was filed in response to the September 2011 statement of the case with respect to the issue of entitlement to an increased rating for residuals of a right ring finger injury is dismissed.



REMAND

The Veteran asserts that he contracted genital herpes in service in 1958 when fellow servicemen hired a prostitute to have sex with him without his consent when he was drunk.

Service treatment records show that the Veteran was seen for a penile lesion in December 1958.  He reported having last sexual contact one and one-half months earlier but that he used a prophylactic.  He was diagnosed with a chancre with a secondary infection and prescribed penicillin.  A test for syphilis was negative.  A February 1959 record shows complaints of dysuria for the past five months, and a March 1959 test for syphilis was also negative.  He denied venereal disease on a September 1959 report of medical history at the time of separation, and a December 1959 examination report reflects a normal evaluation of the genitourinary system.  

Post service, a February 1974 VA examination report reflects a normal evaluation of the genitourinary system.  An October 1988 private treatment record reflects diagnoses of actinic keratosis and keratoacanthoma but no herpes simplex or herpes zoster.  A December 2004 VA treatment record shows that a prescription for herpes was issued in November 2004.  Then, an October 2010 VA treatment record shows a diagnosis of mild genital herpes.  

At a September 2012 VA examination, the Veteran reported that he developed symptoms of venereal disease in service in 1968 and they have improved over the years.  The examiner noted that the Veteran was taking acyclovir for venereal disease.  After examining the Veteran, the examiner stated that there is no diagnosis because there is no pathology to render a diagnosis.  The examiner then opined that the claimed condition was not incurred in or caused by service because despite one incident of a chancre sore in service, there was no mention of herpes at that time and there is no association between the Veteran's urethroplasty in 2010 and any current venereal disease or his period of service.  

While the Board appreciates the examiner's findings and opinion, an addendum is needed to ensure that the opinion is based on a review of all of the evidence in the claims file.  In that regard, while the service treatment records only show the one incident of a chancre, they show ongoing symptoms of dysuria, which may have been due to venereal disease.  Also, VA medical records dated from 2004 show that the Veteran has been treated for herpes.  However, the examiner did not mention these records.  Thus, the AOJ should ask the examiner to provide an addendum that address the above.  

Prior to requesting the addendum, the AOJ should obtain any outstanding medical records.  The record contains VA treatment records through June 2017.  Thus, the AOJ should obtain any treatment records since that time.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain any VA treatment records since June 2017.

2. Arrange for the Veteran's claims file to be reviewed by the examiner who conducted the September 2012 VA examination for an addendum.  The examiner should state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's venereal disease to include genital herpes had its onset during active service or is causally related to such service.  The examiner should discuss the Veteran's service treatment records showing complaints of a penile lesion and subsequent dysuria, and VA medical records showing a diagnosis of mild genital herpes treated since as early as November 2004.  The examiner should also discuss the Veteran's lay statements regarding the history and chronicity of symptomatology.  The examiner should provide a complete rationale for all conclusions.

3. Then, readjudicate the claim.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
KELLI A. KORDICH 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


